internal_revenue_service number release date index number --------------------------- ----------------------------------------- ------------------------------------------------ ------------------------- in re --------------------------------------------------- -------------------------------- ---------------------------- department of the treasury washington dc person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-117085-03 date nov - x trust trust corporation ----------------------------------------------------- ----------------------- -------------------------------------------------- --------------------------- --------------------------------------------------- ----------------------- ------------------------------------------- ----------------------- ----------------------------------------------------- -------------------------------------------------------- corporation -------------------------------------------------- corporation -------------------------------------------------- ---------- ------------------------- ----------------- ------------------ ------- state d1 d2 d3 d4 this letter responds to a letter dated date and subsequent dear -------------------- correspondence written on behalf of x trust trust corporation corporation and corporation taxpayers requesting relief under sec_1362 facts according to the information submitted x a domestic entity was incorporated under the laws of state on d1 as of d2 x’s shareholders included two irrevocable trusts trust and trust trusts pursuant to a plan_of_reorganization as of d2 x owned percent of the outstanding_stock of corporation corporation and corporation subsidiaries as of d2 x intended to be treated as an s_corporation and for subsidiaries to be treated as qualified subchapter_s subsidiaries qsubs under sec_1361 to this end x timely elected subchapter_s status effective d2 by filing form_2553 with the service on d3 on d3 x also timely filed a form_8869 with respect to subsidiaries to be treated as qsubs during the period at issue taxpayers relied on the advice of their accountants with respect to their taxation and the effectiveness of the s election and qsub elections the agreements creating the trusts provide that during the life of the current income_beneficiary there shall be only income_beneficiary of the trust any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and all income must be distributed to the income_beneficiary state law provides that the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary s death or the termination of the trust taxpayers intended the trusts to be treated as qualified subchapter_s trusts qssts with respect to the stock of x however they did not realize that the beneficiaries of trusts were required to make separate elections in order for the trusts to be treated as qssts with respect to the stock of x accordingly the beneficiaries did not make the necessary elections under sec_1361 for the trusts to be as valid shareholders in addition taxpayers were not aware of the requirement that the beneficiaries of the trusts not the trustees sign the form_2553 taxpayers represents that as soon as the invalid elections were brought to their attention they took steps to obtain relief taxpayers also represents that there was no intent to knowingly make an invalid s election or qsub elections moreover taxpayers represent that there was no tax_avoidance motive nor was there any intent to engage in any retroactive tax planning x timely filed a form_1120s for the taxable_year d4 because taxpayers and their advisors believed that the subsidiaries were qsubs no separate returns were filed with respect to subsidiaries x’s shareholders reported on their individual income_tax returns for d4 their pro_rata share of the income and deductions of x and subsidiaries the beneficiaries of the trusts each reported on their individual income_tax returns for d4 their respective trust’s share of the income and deductions of x and subsidiaries taxpayers consent and agree to make such adjustments as the service may require with respect to all periods since d2 law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated as owned by an individual who is a citizen or resident_of_the_united_states is a permitted shareholder of a small_business_corporation sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust consisting of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1_1361-1 provides that the current income_beneficiary of the trust must make the election under d by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election to be an s_corporation will only be valid if all persons who are shareholders on the day on which such election is made consent to such election sec_1_1362-6 of the regulations provides that except as provided in sec_1_1362-6 the election of the corporation is not valid if any required consent is not filed in accordance with the rules contained in sec_1_1362-6 sec_1_1362-6 provides that the necessary consent may be made on form_2553 or on a separate statement in the manner described in sec_1 b sec_1_1362-6 provides that in the case of a qsst the person treated as the shareholder for purposes of sec_1361 must consent to the election sec_1362 of the code provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which it was made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness was inadvertent no later than a reasonable period of time after discovery of the event resulting in the ineffectiveness steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code states in part if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusion based on the information submitted and the representations made we conclude consequently x shall be treated as an s_corporation for the taxable_year that x's s_corporation_election was invalid on d2 because the beneficiaries of the trusts did not make the required elections under sec_1361 and because the trustees of the trusts not the beneficiaries signed the form_2553 because x’s subchapter_s_election was invalid on d2 none of its subsidiaries met the definition of a qsub as of d2 and thus their qsub elections were also invalid we conclude however that the facts causing such ineffectiveness were inadvertent within the meaning of sec_1362 of the code beginning d2 provided that x files a new form_2553 and the trusts file qsst elections meeting the requirements of sec_1_1361-1 effective d2 with the appropriate service_center within days of this letter a copy of this letter should be attached to the form_2553 and to each qsst election provided these requirements are met the subsidiaries will be treated as qsubs effective d2 federal_income_tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether x otherwise qualifies as a subchapter_s_corporation under sec_1361 the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 of except as specifically ruled upon above no opinion is expressed as to the in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers s dan carmody sincerely dan carmody special counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
